Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/9/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
In view of the amendments and the remarks, the Examiner withdraws the rejection mailed on 10/3/2017.  
Claims 1-3, 14, 17, 19, 41-43, 45-61 are elected claims  
Claims 13, 34-35, 37 and 39 have been withdrawn by election. 
Claims 1, 14, 41, 45 and 58 are independent claims.  
Claims 2-3, 17, 19, 47-57 are dependents to claim 1. 
Claims 42-43 are dependents to claim 41. 
Claim 46 is dependents to claim 45. 
Claims 59-61 is dependents to claim 58. 

Response to Argument
Rejection to claims 14 and 45-46 are maintained.  The applicant responses Edelson et al (US 20090009011 A1) as modified does not teach claimed drive assembly because Fig. 8 is using a clutch mechanism.  
It is not persuasive.  

Fig. 8 and Fig. 15 are both eccentric rotor motors and para.0057 teaches outer rotor design.  See Fig. 8.  Stator (1) is behind rotor plate (2).  Hence, output shaft must be extends behind the Fig. 8 plane.  Output shaft means it is extending to outside to output rotating power.  The shaft much be extended behind stator, i.e., Fig. 8 plane.  Hence, stator has central opening.  Thus, it figures as claimed. 
Even if clutch is used, there is still a plurality of drive rods (15) extending from another surface of the drive plate (in this case, primary plate of the clutch).  The shaft on the plate is still an output shaft, an output from the rotor. Examiner believes that, for one in ordinary skills in this art, it would not be difficult to figure out.  
See also Edelson (US 20080007130 A1, IDS).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
 
Claims 1-3, 17, 19, 41-43, 45-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-3, 17, 19, 41-43, 45-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 is amended to recite “the non-magnetic liner being formed as a coating onto the second magnetic component”.  There is carry-on feature defined by “which results in rotation of the second magnetic component relative to the first magnetic component and a rolling motion of the second magnetic component on the non-magnetic liner.”  Claim 41 recites same meaning. 
(1) No exact description existing in original presentation.   Best description [0071-0072] in specification does not mean as the claim amendments.   
(2) It is not possible to happen with the amended “a rolling motion of the second magnetic component on the non-magnetic liner” when “the non-magnetic liner being formed as a coating onto the second magnetic component”.   
Said non-magnetic linear (306) is introduced in embodiment of Fig. 27 and par.0072.  
A rolling motion of the second magnetic component is introduced in embodiment of Fig. 16 and par.0091.   
Applicant structures in the claims by combining structure of Fig. 27 (non-magnetic liner 306) and outer rotor structure in Fig. 16.  And then, adding the coating which was not disclosed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 17, 19, 41-43, 45-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regards the feature in claims 1 and 41 as mentioned in 112 (first) above, it is vague and indefinite which has being pointed out to have the claimed feature.  Also refer that MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claim 1 Group:  Claims 1-3, 17, 19, 47-57. 
Claims 1-3, 17 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Edelson et al (US 20090009011 A1) in view of Pinneo et al (US 20120098371 A1).      
As for claim 1, Edelson discloses an electric motor, comprising: 
a first magnetic component (stator 1, Figs. 13, 15-16 , and Par.[0057]);
a second magnetic component (rotor 2), 
the first magnetic component being disposed at least partially within the second magnetic component [0057], 
the second magnetic component (rotor) being configured to rotate about an axis that changes position relative to the first magnetic component during such rotation:

a circuit (Note below) configured to electromagnetically activate at least one of the first magnetic component and the second magnetic component;
wherein the electromagnetic activation causes a change in the gap between the first magnetic component and the second magnetic component (Fig. 15, 16), 
which results in rotation of the second magnetic component relative to the first magnetic component and a rolling motion of the second magnetic component on the non-magnetic liner.  
	Note: “a circuit” is inherent or obvious matter for stator coils energization.  Figs. 15-16 show coil windings with that of end turns 22.  Fig. 2 shows conventional circuit for each of the windings.  Thus, it is inherent or obvious matter to a person of ordinary skill in the art for stator coils energization.  
Figs. 13, 15-16 in view of Para. [0057] teaches a motor in outer rotor as well and with liner in inner rotor.  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Edelson for high torque transmission. 
Edelson does not teach the feature “the non-magnetic liner being formed as a coating onto the second magnetic component”.  This feature is unclear what it means (see 112 rejections).  It is interpreted as below. 
Pinneo teaches (Figs. 14-18) Par.0109-0113 that rotor (rotating cylinder 60) is coated with a lubricating material.  It would have been obvious before the effective filing 
As for claim 2, the recitation is functional limitation.  It should be inherent or obvious as a result of claimed structure.  It is also true since the gap between stator and rotor (first and second magnetic components) are small.  Hence, the surface velocities should be substantially the same.  
As for claim 3, the recitation is functional limitation.  It should be inherent or obvious as a result of claimed structure.  It is also true since magnetic force reaction at the air gap results a movement of the rotation axis on second magnetic component (rotor) relative to the first magnetic component (stator).  Variation of gap result reluctance force inherently. 
As for claim 17, Edelson discloses the electric motor of claim 1, wherein the gap is between the first magnetic component and an inner surface of the second magnetic component (i.e., stator and rotor), the second magnetic component further comprising an outer surface having a plurality of surface features that cooperate with corresponding features of a drive element (e.g., gear teeth) to cause motion of the drive element.
As for claim 49, Edelson discloses the electric motor of claim 1, wherein the non-magnetic liner is formed from a metallic material (steel) [0100]. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Edelson in view of Nashiki (US 20090021089 A1).
As for claim 19, Edelson failed the electric motor of claim 1 wherein the first magnetic component is a stator having a plurality of skewed lamination poles.  Nashiki . 

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Edelson in view of Lucidarme et al (US 5661350 A).
As for claims 47-48, Edelson failed to teach the non-magnetic liner is formed from a plastic material, and the plastic material is one of a polytetrafluorethylene or a polyoxymethylene material.  Lucidarme teaches a stator core (2) wall is coated with a polytetrafluorethylene (11, Fig. 8, 9).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Lucidarme with that of Edelson for a very low coefficient of friction and electrical insulating properties.  The Court viewed it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Edelson in view of Podmore (US 20070172371 A1).
As for claim 50, Edelson failed to teach the non-magnetic liner is formed from a metal material, and the plastic material is one of a hard chrome or a titanium plating.  Podmore teaches a non-magnetic liner formed from a hard chrome [0006, CL.11], applied on second magnetic component (rotor).  It would have been obvious In re Leshin, 125 USPQ 416.

Claims 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Edelson in view of Ochiai et al (US 20060280597 A1).
As for claims 51-52, Edelson failed to teach the non-magnetic liner is formed from a ceramic material, and the ceramic material is one of CrN or TiN.  Ochiai teaches [0014] a rotor surface (119) is coated with a ceramic material, TiN.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Ochiai with that of Edelson for anti-abrasiveness and lubricity.  The Court viewed it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Edelson in view of Klassen et al (US 20170338705 A1).
As for claims 53-54, Edelson failed to teach the non-magnetic liner is formed from an organic material, and the ceramic material is the organic material is DLC.  Klassen teaches [0186] a stator and a rotor surfaces are is coated with a DLC (diamond-like coating).  It would have been obvious before the effective filing date of the In re Leshin, 125 USPQ 416.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Edelson in view of Podmore (US 20070172371 A1).
As for claim 55, Edelson failed to teach the non-magnetic liner is a coating on at least a portion of the first magnetic component and at least a portion of the second magnetic component.  Podmore teaches a stator and/or a rotor surfaces are is coated with non-magnetic liner.  Stator (104) is coated with thin liner (105) [0031, 0032], and/or a rotor core (102) is coated with a hard chrome. [0006, CL.11].  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Klassen with that of Edelson for anti-abrasiveness and lubricity.  

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Edelson, and in further view of Trushin et al (US 20110150686 A1).
As for claims 56 and 61, Edelson failed to teach a surface treatment, such as boriding, on one or both of the first magnetic component and the second magnetic component.  Trushin teaches [0014] a surface treatment, such as boriding, is applied to a rotor surface.  It would have been obvious before the effective filing date of the .  

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Edelson, and in further view of De La Torre (US 4923737 A).
As for claim 57, Edelson failed to teach the non-magnetic liner is metal core plastic configured to increase friction between the first magnetic component and the second magnetic component to create torque.  De La Torre teaches [e.g., C.4, Example 1] a surface coating method comprising metal (tungsten) core plastic (PTEE).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of De La Torre with that of Edelson to configure a metal core plastic coating between the first magnetic component and the second magnetic component for improving the wear resistance.  The increase in friction between the first magnetic component and the second magnetic component to create torque is a functional result from the structure.  Note that the Court viewed it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 14 Group:  Claim 14. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Edelson et al (US 20090009011 A1), or alternatively, Edelson in view of Hatch (US 3813898 A).  
As for claim 14, Edelson discloses an electric motor, comprising: 

a second magnetic component (rotor, Fig. 15), 
the first magnetic component being disposed at least partially within the second magnetic component (Fig. 15) [0057]; 
a non-magnetic liner (30) [0100] positioned in a gap between the first magnetic component and the second magnetic component;
a circuit configured to electromagnetically activate at least one of the first magnetic component and the second magnetic component; and wherein the electromagnetic activation causes a change in the gap between the first magnetic component and the second magnetic component which results in rotation of the second magnetic component relative to the first magnetic component and a rolling motion of the second magnetic component on the non-magnetic liner (Edelson discloses eccentric motors).  
Note: “a circuit” is inherent or obvious matter for stator coils energization.  Fig. 15 shows coil windings with that of end turns 22.  Fig. 2 shows conventional circuit for each of the windings.  Thus, it is inherent or obvious matter to a person of ordinary skill in the art for stator coils energization.  
In the embodiment of Fig. 15, it merely and simply describes the rotation of rotor is transmitted by the spline to the output shaft [0099].  It omits to details how the rotation being conveyed to the output shaft.  
Various drive assemblies are discloses (e.g., Figs. 3-8).  In the embodiment of Fig. 8, a drive assembly is described [0077-].  Rotor has holes (16).  The holes rotate around pins 15 wherein the pins 15 are attached to an output gear.  There is output 
By combining structure of Fig. 15 embodiment with that of a drive assembly as in Fig. 8, one of skills in the art would be capable to configure such that a drive assembly having a drive plate (output gear), a drive shaft (output shaft) extending perpendicularly from one surface of the drive plate, and a plurality of drive rods (15) extending perpendicularly from another surface of the drive plate (obvious by Fig. 8), the drive rods being spaced on the other surface to align with a plurality of drive openings (16) formed in a drive wall (wall of rotor 2) of the second magnetic component. 
Alternatively, Hatch (US 3813898 A) describes more details of a drive assembly same manner as Fig. 8 of Edelson.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for outputting rotation for load use. 

Claim 41 Group:  Claims 41-43. 
Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Edelson et al (US 20090009011 A1) in view of Pinneo et al (US 20120098371 A1).      
As for claim 41, Edelson discloses an electric motor, comprising: 
a first magnetic (stator 1) component having a first surface;
a second magnetic component (rotor 2, Figs. 13, 15-16, [0057]) having a second surface that faces inwardly toward the first surface and being configured to rotate about 
a non-magnetic liner (30) [0100] positioned between the first magnetic component and the second magnetic component, the non-magnetic liner providing a gap between the first magnetic component and the second magnetic component (Figs. 15-16); and
a circuit (Note below) configured to electromagnetically activate at least one of the first magnetic component and the second magnetic component (Fig. 15, 16);
wherein the electromagnetic activation causes the gap between the first surface and the second surface to have a variable width, thereby causing the second magnetic component to rotate about the rotation axis and roll on the non-magnetic liner.
Note: “a circuit” is inherent or obvious matter for stator coils energization.  Figs. 15-16 show coil windings with that of end turns 22.  Fig. 2 shows conventional circuit for each of the windings.  Thus, it is inherent or obvious matter to a person of ordinary skill in the art for stator coils energization.  
Edelson does not teach the feature “the non-magnetic liner being formed as a coating onto the second magnetic component”.  This feature is unclear what it means (see 112 rejections).  It is interpreted as below. 
Pinneo teaches (Figs. 14-18) Par.0109-0113 that rotor (rotating cylinder 60) is coated with a lubricating material.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have the non-magnetic liner in form of coating for high torque transmission. 


As for claim 43, the recitation is functional limitation.  It should be inherent or obvious as a result of claimed structure.  It is also true since magnetic force reaction at the air gap results a movement of the rotation axis on second magnetic component (rotor) relative to the first magnetic component (stator).

Claim 45 Group:  Claims 45-46. 
Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Edelson et al (US 20090009011 A1) in view of Ishikawa et al (US 6333576 B1), or alternatively, Edelson in view of Hatch (US 3813898 A) and Ishikawa et al (US 6333576 B1).  
As for claim 45, Edelson discloses an electric motor, comprising: 
a first magnetic (stator 1) component having a first surface;
a second magnetic component (rotor 2) [0057] having a second surface that faces inwardly toward the first surface and toward a rotation axis of the second magnetic component (refer claim 14 description);
a non-magnetic liner (30) [0100] positioned in a gap between the first magnetic component and the second magnetic component (Figs. 15-16);
a circuit (see Note) configured to electromagnetically activate at least one of the first magnetic component and the second magnetic component; and

In the embodiment of Fig. 15, it merely and simply describes the rotation of rotor is transmitted by the spline to the output shaft [0099].  It omits to details how the rotation being conveyed to the output shaft.  
Various drive assemblies are discloses (e.g., Figs. 3-8).  In the embodiment of Fig. 8, a drive assembly is described [0077-].  Rotor has holes (16).  The holes rotate around pins 15 wherein the pins 15 are attached to an output gear.  There is output shaft either directly on the output gear or as an advantage, using a clutch mechanism if desired [0077].   An output gear is a disk shape, i.e., a drive plate.  
By combining structure of Fig. 15 embodiment with that of a drive assembly as in Fig. 8, one of skills in the art would be capable to configure such that a drive assembly having a drive plate (output gear), a drive shaft (output shaft) extending from one surface of the drive plate through a central opening in the first magnetic component (stator is obvious to have a shaft hole by Fig. 8 for output shaft, although not shown), and a plurality of drive rods (15) extending from another surface of the drive plate (obvious by Fig. 8), wherein the rotation of the second magnetic component is transferred to the plurality of drive rods to cause rotation of the drive shaft within the central opening of the first magnetic component [0077-]. 
Alternatively, Hatch (US 3813898 A) describes more details of a drive assembly same manner as Fig. 8 of Edelson.  

Edelson does not explicitly describes said drive shaft extending from one surface of the drive plate through a central opening in the first magnetic component (stator).  However, the shaft much be extended behind stator, i.e., Fig. 8 plane.  Hence, stator has central opening.  In case of outer rotor design, it is well known among ordinary skills. 
Ishikawa, as an example, discloses a drive shaft (34) extending from one surface of the second magnetic component (rotor 40) through a central opening (central bore) in the first magnetic component (stator 5).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Edelson and Ishikawa for torque transmission in outer rotor. 
Alternatively, same manner as in claim 14 above, Edelson in view of Hatch can be considered. 

As for claim 46, Edelson, as modified above in claim 45, discloses the electric motor of claim 45, wherein the second magnetic component includes a drive wall having a plurality of drive openings that align with the plurality of drive rods to enable the rotation of the second magnetic component to cause rotation of the drive shaft. (refer claim 14 above). 

Claim 58 Group:  Claims 58-61.
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Pinneo et al (US 20120098371 A1). 
As for claim 58, Pinneo discloses an electric motor, comprising: 
a first magnetic component (stator 12, Fig. 6);
a second magnetic component (rotor 10), 
the first magnetic component (12) being disposed at least partially within the second magnetic component (10) (Fig., 6), 
the second magnetic component (rotor) being configured to rotate about an axis that changes position relative to the first magnetic component during such rotation (Fig. 6):
a circuit (“active control mechanism “) [0096] configured to electromagnetically activate at least one of the first magnetic component and the second magnetic component; wherein the electromagnetic activation causes a change in the gap between the first magnetic component and the second magnetic component, the change in the gap resulting in rotation of the second magnetic component relative to the first magnetic component and a rolling motion of the second magnetic component.  
Pinneo teaches (Figs. 14-18) Par.0109-0113 that rotor (on rotating cylinder 60) is coated with a lubricating material.  This means a lubricant positioned in a gap between the first magnetic component and the second magnetic component to decrease the coefficient of friction between the first magnetic component and the second magnetic component (due to lubricating material).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for high torque transmission inherently by reduced friction.  
. 

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Pinneo in view of SHANNON et al (US 20160230894 A1).
As for claim 59, Pinneo failed to teach electric motor of claim 58 wherein the lubricant is WS2, MoS2 or graphite.  SHANNON teaches [0069] lubricant is graphite. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to provide protection under heavy loadings.  The Court viewed it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Pinneo in view of Stiles et al (US 3746407 A).
As for claim 60, Pinneo failed to teach electric motor of claim 58 wherein the lubricant is a ferromagnetic lubricant.  Stiles teaches [C.7, L.44] a ferromagnetic lubricant is typically used. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to retain concentrated magnetic field.  The Court viewed it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Pinneo in view of Trushin et al (US 20110150686 A1).
As for claim 61, Pinneo failed to teach a surface treatment, such as boriding, on one or both of the first magnetic component and the second magnetic component.  Trushin teaches [0014] a surface treatment, such as boriding, is applied to a rotor surface.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for a low mechanical abrasion, low erosion.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
/JOHN K KIM/           Primary Examiner, Art Unit 2834